Title: From George Washington to William Heath, 31 October 1780
From: Washington, George
To: Heath, William


                  
                     
                     Dear Sir
                     Head Quarters near Passaic Falls Octr 31st 1780
                  
                  I have received your Letter of the 24th Instant. As the character
                     and circumstances of the Prisoners at West Point are much better known to you
                     on the spot, than they can possibly be to me, I have only to request that you
                     will use your discretion with respect to them. The Proceedings of the Court on
                     Burtiss have never been in my hands.
                  There is I am informed by Gen. Irvine, a Chest belonging to Col.
                     Koscuiszko containing principally Papers of a public nature; which General
                     Greene had determined to have removed from Mrs Warrens to a place of more
                     security—but in the hurry of business might have omitted. If the chest still
                     remains at West Point, you will be pleased to take it into Your charge, or have
                     it removed to a place of safety—As the Drafts & Papers are of
                     consequence to the Public. I am with great regard Dear Sir Your Most Hble Servt
                  
                     Go: Washington
                  
               